Case 2:20-cv-10949-LVP-MJH ECF No. 1-12 filed 04/17/20   PageID.228   Page 1 of 7




                     Exhibit 11
4/16/2020                                Whitmer
            Case 2:20-cv-10949-LVP-MJH ECF  No. -1-12
                                                 Executivefiled
                                                            Order04/17/20
                                                                 2020-29 (COVID-19)
                                                                               PageID.229   Page 2 of 7

  THE OFFICE OF GOVERNOR GRETCHEN WHITMER                                                                 
   WHITMER / NEWS / EXECUTIVE ORDERS

   Executive Order 2020-29 (COVID-19)
                                                          EXECUTIVE ORDER




   No. 2020-29



   Temporary COVID-19 protocols for entry into Michigan Department of Corrections
   facilities and transfers to and from Department custody;

    temporary recommended COVID-19 protocols and enhanced early-release authorization
   for county jails, local lockups, and juvenile detention centers


   The novel coronavirus (COVID-19) is a respiratory disease that can result in serious illness or
   death. It is caused by a new strain of coronavirus not previously identi ed in humans and easily
   spread from person to person. There is currently no approved vaccine or antiviral treatment for
   this disease.



   On March 10, 2020, the Michigan Department of Health and Human Services identi ed the rst
   two presumptive-positive cases of COVID-19 in Michigan. On that same day, I issued Executive
   Order 2020-4. This order declared a state of emergency across the state of Michigan under
   section 1 of article 5 of the Michigan Constitution of 1963, the Emergency Management Act,
   1976 PA 390, as amended, MCL 30.401-.421, and the Emergency Powers of the Governor Act of
   1945, 1945
           PA 302, as amended, MCL 10.31-.33.                                                       

   The Emergency Management Act vests the governor with broad powers and duties to “cop[e]
   with dangers to this state or the people of this state presented by a disaster or emergency,”
   which the governor may implement through “executive orders, proclamations, and directives
   having the force and e ect of law.” MCL 30.403(1)-(2). Similarly, the Emergency Powers of the
   Governor Act of 1945 provides that, after declaring a state of emergency, “the governor may
   promulgate reasonable orders, rules, and regulations as he or she considers necessary to
   protect life and property or to bring the emergency situation within the a ected area under
   control.” MCL 10.31(1).                                                                       

https://www.michigan.gov/whitmer/0,9309,7-387-90499_90705-523422--,00.html                                    1/6
4/16/2020                                Whitmer
            Case 2:20-cv-10949-LVP-MJH ECF  No. -1-12
                                                 Executivefiled
                                                            Order04/17/20
                                                                 2020-29 (COVID-19)
                                                                               PageID.230   Page 3 of 7


   To mitigate the spread of COVID-19, protect the public health, and provide essential protections
   to vulnerable Michiganders who work at or are incarcerated in prisons, county jails, local
   lockups, and juvenile detention centers across the state, it is reasonable and necessary to
   implement limited and temporary COVID-19-related protocols and procedures regarding entry
   into facilities operated by the Michigan Department of Corrections and transfers to and from
   the Department’s custody; to recommend limited and temporary COVID-19-related protocols
   and measures for county jails, local lockups, and juvenile detention centers; and to temporarily
   suspend certain rules and procedures to facilitate the implementation of those
   recommendations.




   Acting under the Michigan Constitution of 1963 and Michigan law, I order the following:



       1. The Michigan Department of Corrections (the “Department”) must continue to implement
          risk reduction protocols to address COVID-19 (“risk reduction protocols”), which the
          Department has already developed and implemented at the facilities it operates and
          which include the following:



       a. Screening all persons arriving at or departing from a facility, including sta , incarcerated
          persons, vendors, and any other person entering the facility, in a manner consistent with
          guidelines issued by the Centers for Disease Control and Prevention (“CDC”). Such
          screening includes a temperature reading and obtaining information about travel and any
          contact with persons under investigation for COVID-19 infection.



       b. Restricting
                                                                                                    
                      all visits, except for attorney-related visits, and conducting those visits without
          physical contact to the extent feasible.



       c. Limiting o -site appointments for incarcerated persons to only appointments for urgent
          or emergency medical treatment.



       d. Developing and implementing protocols for incarcerated persons who display symptoms
          of COVID-19, including methods for evaluation and processes for testing, noti cation of
                                                                                                 
          the Department of Health and Human Services (“DHHS”), and isolation during testing,
https://www.michigan.gov/whitmer/0,9309,7-387-90499_90705-523422--,00.html                                  2/6
4/16/2020   Case 2:20-cv-10949-LVP-MJH ECF     Whitmer
                                                  No. -1-12
                                                       Executivefiled
                                                                  Order04/17/20
                                                                       2020-29 (COVID-19)
                                                                                     PageID.231 Page 4 of 7
            while awaiting test results, and in the event of positive test results. These protocols should
            be developed in consultation with local public health departments.



       e. Notifying DHHS of any suspected case that meets the criteria for COVID-19 through
          communication with the applicable local public health department.



        f. Providing, to the fullest extent possible, appropriate personal protective equipment to all
           sta as recommended by the CDC.



       g. Conducting stringent cleaning of all areas and surfaces, including frequently touched
          surfaces (such as doorknobs, handles, light switches, keyboards, etc.), on a regular and
          ongoing basis.



       h. Ensuring access to personal hygiene products for incarcerated persons and correctional
          sta , including soap and water su cient for regular handwashing.



        i. Ensuring that protective laundering protocols are in place.



        j. Posting signage and continually educating on the importance of social distancing,
           handwashing, and personal hygiene.



       k. Practicing social distancing in all programs and classrooms—meaning a distance of at least
          six
           feet between people in any meeting, classroom, or other group.                          

            Minimizing crowding, including interactions of groups of 10 or more people, which may
            include scheduling more times for meal and recreation to reduce person-to-person
            contact.



       2. To mitigate the risk of COVID-19 spreading in county jails, strict compliance with the
          capacity and procedural requirements regarding county jail overcrowding states of
                                                                                                 
          emergency in the County Jail Overcrowding Act (“CJOA”), 1982 PA 325, MCL 801.51 et seq.,
https://www.michigan.gov/whitmer/0,9309,7-387-90499_90705-523422--,00.html                                    3/6
4/16/2020   Case 2:20-cv-10949-LVP-MJH ECF    Whitmer
                                                 No. -1-12
                                                      Executivefiled
                                                                 Order04/17/20
                                                                      2020-29 (COVID-19)
                                                                                    PageID.232 Page 5 of 7
            is temporarily suspended. While this order is in e ect, all actions that would be authorized
            under the CJOA in the event of a declaration of a county jail overcrowding state of
            emergency are authorized and shall remain authorized without regard to any reduction in
            jail population or any other such limitations on the duration of authorization imposed by
            the CJOA.



       3. Anyone authorized to act under section 2 of this order is strongly encouraged to consider
          early release for all of the following, so long as they do not pose a public safety risk:



       a. Older people, people who have chronic conditions or are otherwise medically frail, people
          who are pregnant, and people nearing their release date.



       b. Anyone who is incarcerated for a tra c violation.



       c. Anyone who is incarcerated for failure to appear or failure to pay.



       d. Anyone with behavioral health problems who can safely be diverted for treatment.



       4. E ective immediately, all transfers into the Department’s custody are temporarily
          suspended. Beginning seven (7) days from the e ective date of this order, and no more
          than once every seven (7) days, a county jail or local lockup may request that the director
          of the Department determine that the jail or lockup has satisfactorily implemented risk
          reduction protocols as described in section 1 of this order. Upon inspection, if the director
          of the Department determines that a county jail or local lockup has satisfactorily
           
          implemented risk reduction protocols, transfers from that jail or lockup will resume in   
          accordance with the Department’s risk reduction protocols. The director of the
          Department may reject transfers that do not pass the screening protocol for entry into a
          facility operated by the Department.



       5. Parole violators in the Department’s custody must not be transported to or lodged in a
          county jail or local lockup unless the director of the Department has determined that such
          county jail or local lockup has satisfactorily implemented risk reduction protocols as
          described in section 1 of this order.
                                                                                                      

https://www.michigan.gov/whitmer/0,9309,7-387-90499_90705-523422--,00.html                                   4/6
4/16/2020                                Whitmer
            Case 2:20-cv-10949-LVP-MJH ECF  No. -1-12
                                                 Executivefiled
                                                            Order04/17/20
                                                                 2020-29 (COVID-19)
                                                                               PageID.233   Page 6 of 7


       6. The State Budget O ce must immediately seek a legislative transfer so that counties may
          be reimbursed for lodging incarcerated persons that would have been transferred into the
          Department’s custody if not for the suspension of transfers described in section 4 of this
          order.



       7. Juvenile detention centers are strongly encouraged to reduce the risk that those at their
          facilities will be exposed to COVID-19 by implementing as feasible the following measures:



       a. Removing from the general population any juveniles who have COVID-19 symptoms.



       b. Eliminating any form of juvenile detention or residential facility placement for juveniles
          unless a determination is made that a juvenile is a substantial and immediate safety risk to
          others.



       c. Providing written and verbal communications to all juveniles at such facilities regarding
          COVID-19, access to medical care, and community-based support.



       d. To the extent feasible, facilitating access to family, education, and legal counsel through
          electronic means (such as telephone calls or video conferencing) at no cost, rather than
          through in-person meetings.



       8. Unless otherwise directed by court order, for juveniles on court-ordered probation, the
          use
            of out-of-home con nement for technical violations of probation and any                 
          requirements for in-person meetings with probation o cers are temporarily suspended.



       9. This order is e ective immediately and continues through April 26, 2020 at 11:59 pm.



   Given under my hand and the Great Seal of the State of Michigan.


                                                                                                          

https://www.michigan.gov/whitmer/0,9309,7-387-90499_90705-523422--,00.html                                    5/6
4/16/2020                                Whitmer
            Case 2:20-cv-10949-LVP-MJH ECF  No. -1-12
                                                 Executivefiled
                                                            Order04/17/20
                                                                 2020-29 (COVID-19)
                                                                               PageID.234        Page 7 of 7




                                                                             MICHIGAN.GOV HOME
                                                                             ADA
                                                                             MICHIGAN NEWS
                                                                             POLICIES

                                                COPYRIGHT 2020 STATE OF MICHIGAN




                                                                                                               

https://www.michigan.gov/whitmer/0,9309,7-387-90499_90705-523422--,00.html                                         6/6
